This was an action upon an account for the sum of $900. The trial in the court below resulted in a verdict in favor of defendant, and from such judgment the plaintiff appeals.
The facts and propositions of law involved in this cause are identical with those involved in Midland Elevator Co. v.Harrah, ante, 143 P. 1168, and by stipulation of the parties the causes were consolidated, and it was agreed that the decision in this cause should be the same as that in MidlandElevator Co. v. Harrah, supra.
Therefore, for the reasons given in that decision, the judgment in this cause should be reversed, and the cause remanded.
By the Court: It is so ordered. *Page 157